
	
		I
		112th CONGRESS
		1st Session
		H. R. 549
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2011
			Mr. Graves of
			 Missouri (for himself and Mr.
			 Barrow) introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Science, Space, and
			 Technology, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To direct the Administrator of the Federal Aviation
		  Administration to establish and carry out a program to safely and feasibly
		  address piston engine aircraft emissions, and for other
		  purposes.
	
	
		1.Piston engine aircraft
			 emissions program
			(a)EstablishmentNot later than 180 days after the date of
			 enactment of this Act, the Administrator of the Federal Aviation Administration
			 shall establish a program to facilitate the safe and feasible reduction or
			 removal of lead from the emissions of piston engine aircraft.
			(b)ConsiderationsIn
			 establishing the program under subsection (a), the Administrator shall
			 consider—
				(1)aviation
			 safety;
				(2)economic impact;
				(3)technical
			 feasibility; and
				(4)improvement of the environment.
				(c)Program
			 componentsIn carrying out
			 the program under subsection (a), the Administrator shall, at a minimum—
				(1)analyze unleaded
			 aviation fuel research and establish goals for future research;
				(2)assess the
			 viability of a reduced lead and an unleaded aviation fuel by establishing a
			 public-private partnership or other appropriate entity to provide an
			 independent assessment;
				(3)assess the ability
			 of the Administration and industry to expeditiously certify and approve new
			 aircraft and recertify existing aircraft with respect to reduced lead or
			 unleaded aviation fuel;
				(4)assess
			 technologies that modify existing piston engine aircraft to enable safe
			 operation of the aircraft using reduced lead or unleaded aviation fuel and
			 determine the resources necessary to certify those technologies; and
				(5)develop
			 appropriate policies and guidance to facilitate a transition to reduced lead or
			 unleaded aviation fuel for piston engine aircraft without adversely impacting
			 aviation safety or air commerce.
				(d)CollaborationIn
			 carrying out the program under subsection (a), the Administrator shall
			 collaborate with—
				(1)industry groups
			 representing aviation consumers, manufacturers, and fuel producers and
			 distributors; and
				(2)the Environmental
			 Protection Agency and other appropriate agencies (as determined appropriate by
			 the Administrator).
				(e)Integration with
			 industry initiativesThe
			 Administrator shall ensure that the program under subsection (a) is integrated
			 with industry initiatives established to transition piston engine aircraft to
			 reduced lead or unleaded fuel.
			
